Citation Nr: 1609695	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a skin condition, and if so, whether service connection is warranted.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In its March 2013 rating decision, the RO characterized the Veteran's original claim for service connection for PTSD as separate claims for service connection for PTSD and major depressive disorder, based on the findings of a June 2012 VA examiner.  However, the Board finds that combining those issues into one claim-entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression-is more appropriate.  The issues on the title page have been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for a skin condition and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Competent and credible evidence indicates the Veteran's tinnitus arose in service and has continued since.

2.  In a May 1981 rating decision, the RO denied the Veteran's claim for service connection for a skin condition; the Veteran did not appeal that decision and it is final.

3.  Some of the evidence received since the May 1981 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a skin condition.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a skin condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

The Veteran is seeking service connection for current tinnitus that he asserts began in service.

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service      until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, certain chronic diseases are subject to a grant of service connection  on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service personnel record establishes that he was awarded the Combat Infantryman Badge (CIB); accordingly, acoustic trauma consistent      with combat is shown.  Furthermore, as he is competent to testify to observable symptoms such as ringing in his ears, and has done so credibly during the course of this claim, a current disability has been shown.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).  Thus, the remaining question is whether the Veteran's current tinnitus is related to his conceded in-service acoustic trauma.

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21   Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  The Board finds that the Veteran's assertion that he has current tinnitus that began in service is sufficient to establish service connection in this instance.  

The Board acknowledges that in November 2012, a VA examiner opined that the Veteran's tinnitus, which he described as "longstanding," was less likely than not related to service.  However, in providing a rationale for her opinion, the examiner essentially explained that she could only speculate on whether in-service noise exposure caused the tinnitus, due to the absence of measurable hearing loss or threshold changes in the Veteran's hearing acuity in service.  The Board notes that the Veteran has since clarified that the "longstanding" tinnitus he described during his VA examination began during service.  In any event, based on the positive and negative evidence of record, to specifically include the Veteran's competent and credible reports of recurrent tinnitus that began in service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


II.  New and Material Evidence

The Veteran's claim for service connection for a skin condition was initially denied in a May 1981 rating decision.  The Veteran did not appeal that decision, nor did he submit relevant evidence within one year of the decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to          that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the May 1981 rating decision included the Veteran's service treatment records, post-service treatment records, and a VA examination report.  The claim for service connection for a skin condition was denied because a current skin condition was not found during the Veteran's VA examination.

Evidence added to the record since the May 1981 rating decision consists of additional post-service treatment records, VA examination reports, and lay statements.  In pertinent part, an August 2012 VA treatment note diagnosed dermatitis.  The evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to an unestablished      fact necessary to substantiate the claim; namely, the presence of a current skin condition.  Accordingly, the claim for service connection for a skin condition is reopened.   See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

Service connection for tinnitus is granted.

New and material evidence having been received, the claim for service connection for a skin condition is reopened, and to that extent only, the appeal is granted.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's underlying claim for service connection for a skin condition and his claim for service connection for an acquired psychiatric disorder.

Regarding the skin condition, an August 2014 VA examiner reported that the Veteran did not have a current skin condition and stated that there was no objective evidence to render a diagnosis.  He stated that the Veteran incurred a rash during service that was found to be an allergic reaction, but that the rash only appeared under certain environmental situations and that, if it were service-related, it would be there all the time.  However, the examiner did not address the Veteran's assertion that he did not incur such rashes prior to service, and did not explain why the rash's appearance in response to certain environmental situations precluded a relationship with service or why a rash would need to be present constantly to be related to service.  Additionally, the examiner did not discuss records documenting VA treatment in August 2012 for a rash that the Veteran stated had been recurring since the 1970s and 1980s, and which the clinician diagnosed as dermatitis.  In view of the foregoing, the Board finds that an additional medical opinion would aid in adjudication of the claim.

Turning to the claim for service connection for an acquired psychiatric disorder, the Veteran was afforded a VA examination in June 2012.  At that time, the examiner diagnosed him with recurrent major depression but opined that the condition was less likely than not related to service and was likely related to "existential issues," noting the Veteran's significant financial distress due to unemployment.  Regarding PTSD, the examiner found that the Veteran's symptoms did not meet the diagnostic criteria.  He noted that the Veteran was evaluated in a behavioral health clinic in 2009 but did not meet the cut-off for PTSD, and that he was seen for mental health intake in April 2012 but again failed to meet the full PTSD criteria.  The examiner also acknowledged that a VA psychiatrist diagnosed the Veteran with recurrent moderately severe PTSD in May 2012, but did not further discuss that psychiatrist's diagnosis.  He reported that the Veteran told him his divorce was the worst experience in his life, outweighing his experiences in Vietnam.  However, during the May 2012 evaluation that resulted in a PTSD diagnosis, the Veteran told the  VA psychiatrist that he believed he had been moody and depressed since leaving  the military and that his behavior led to his wife leaving him due to his "'ups       and downs,' poor motivation and inability to be a good provider."  He described recurrent nightmares, poor sleep, and increased anxiety related to his combat experiences, as well as crying spells, anhedonia, and negative thoughts.  Based on the foregoing, the Board finds that an additional VA examination and opinion that clarifies the Veteran's psychiatric diagnoses and addresses his May 2012 statements regarding the onset and progression of his symptoms would aid in adjudication of the claim.

Updated VA treatment records should also be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated from December 2012 to the present.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

(a) Please provide diagnoses for any psychiatric disorders identified.  If PTSD is diagnosed, the examiner should identify the stressors upon which the diagnosis is based.

(b) For any psychiatric disorder diagnosed during the course of the claim (other than a personality disorder), is it at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service?  In rendering the opinion with regard to all diagnoses, the examiner should consider the Veteran's May 2012 description, during VA treatment, of the onset and progression of his psychiatric symptoms prior to his divorce, and should also discuss the significance, if any, of all PTSD diagnoses of record, including the May 2012 diagnosis.

The examiner should explain the medical basis for any conclusions reached.  

3.  Send the claims file to a VA dermatologist for review.  If a new examination is deemed necessary to respond to  the question posed, one should be scheduled.  Following review of the claims file, the dermatologist should state whether any skin disability diagnosed during examination or during the course of the claim, to include dermatitis diagnosed during VA treatment in August 2012, is at least as likely as not (50 percent probability or greater) related to service, to include exposure to herbicides.  The examiner should explain the medical basis for any conclusions reached, to include the significance, if any, of the Veteran's reports of a recurring rash that began in the 1970s or 1980s.

4.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to  respond thereto.  The case should then be returned to     the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


